IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE             FILED
                            OCTOBER SESSION 1997
                                                         December 9, 1997

                                                         Cecil W. Crowson
                                                        Appellate Court Clerk
STATE OF TENNESSEE,                )
                                   )
                    APPELLEE,      )
                                   )    No. 01-C-01-9611-CR-00481
                                   )
                                   )    Wilson County
v.                                 )
                                   )    James O. Bond, Judge
                                   )
                                   )    (Sentencing)
BRENDA STARKS,                     )
                                   )
                   APPELLANT.      )



FOR THE APPELLANT:                      FOR THE APPELLEE:

J. Robert Hamilton                      John Knox Walkup
Attorney at Law                         Attorney General & Reporter
225 East Market Street                  500 Charlotte Avenue
Lebanon, TN 37087                       Nashville, TN 37243-0497

                                        Elizabeth B. Marney
                                        Assistant Attorney General
                                        450 James Robertson Parkway
                                        Nashville, TN 37243-0493

                                        Tom P. Thompson, Jr.
                                        District Attorney General
                                        203 Greentop Street
                                        Hartsville, TN 37074-0178

                                        Robert N. Hibbett
                                        Assistant District Attorney General
                                        111 Cherry Street
                                        Lebanon, TN 37087-3609




OPINION FILED:______________________________


JUDGMENT OF TRIAL COURT REVERSED AND CAUSE DISMISSED


Joe B. Jones, Presiding Judge
                                    OPINION


       The appellant, Brenda Starks (defendant), appeals as of right from the judgment of

the trial court affirming the sentence, as amended, imposed by the General Sessions

Court of Wilson County. After the defendant entered a plea of guilty to passing a worthless

check, a Class A misdemeanor, she was sentenced to serve 364 days at 100% in the

Wilson County Jail.     Her entire sentence was suspended and she was placed on

unsupervised probation. The General Sessions Court subsequently revoked the probation,

and she appealed to the Criminal Court for Wilson County. The trial court affirmed the

judgment of the General Session Court, but amended the judgment. The amended

judgment provided for confinement in the Wilson County Jail for 364 days at 75%. In this

court, the defendant contends:


              [T]he sentence she was given by the Criminal Court for Wilson
              County, Tennessee, an eleven (11) month, twenty-nine (29)
              day sentence at seventy-five percent (75%), for the
              misdemeanor offense of passing a worthless check, T.C.A. 39-
              14-121, was excessive, in that the Court did not sentence
              Defendant pursuant to the applicable provisions of the
              Tennessee Criminal Sentencing Reform Act of 1989, T.C.A.
              40-35-101, et. seq.


After a thorough review of the record, the briefs submitted by the parties, and the laws

applicable to this case, it is the opinion of this court the judgment of the trial court must be

reversed and this cause dismissed because the defendant has served the entire sentence

prior to the institution of the revocation proceedings in the General Sessions Court.

       The defendant was arrested pursuant to an arrest warrant for passing a worthless

check in the amount of $56.99 to Al’s Food Value on the 3rd day of December, 1994. The

arrest warrant was issued on February 15, 1995. On March 1, 1995, the defendant

entered a plea of guilty to the passing of a worthless check as alleged in the warrant. The

General Sessions judge sentenced the defendant to serve 364 days in the county jail at

100%. The service of the sentence was suspended, and, as a condition of probation, the

defendant was required to pay the amount of the worthless check to the victim and pay the

court costs. The defendant failed to pay either amount. On September 19, 1995, a

garnishment was issued. The defendant’s employer advised the General Sessions clerk’s

                                               2
office the defendant had taken bankruptcy. On May 15, 1996, an “Order to Show Cause”

was entered and served upon the defendant. The order stated in part: “If you fail to

satisfactorily show cause as herein ordered, you may be found guilty of contempt of court,

your probation revoked, and you may be ordered to serve the entire sentence adjudged

against you in this cause.” The General Sessions judge revoked the defendant’s probation

and ordered her to serve the 364 days at 100% on or about May 29, 1996. The defendant

subsequently appealed the judgment of the General Sessions Court to the Criminal Court

for Wilson County.

       The offense of passing a worthless check under the sum of $500 is a Class A

misdemeanor. Tenn. Code Ann. §§ 39-14-121 (f) and -105(1). The maximum punishment

for a Class A misdemeanor is a fine of $2,500 and confinement for eleven months and

twenty-nine days. Tenn. Code Ann. § 40-35-111(e)(1) (Repl. 1997). In this case, the

General Sessions Court imposed the maximum sentence of confinement for eleven

months and twenty-nine days. A fine was not assessed as part of the sentence.

      It is undisputed the General Sessions Court sentenced the defendant on March 1,

1995. Therefore, the defendant’s sentence expired on February 28, 1996 since the

defendant had been on probation during the period between March 1, 1995, and February

28, 1996. The probation revocation proceeding was not commenced until May 15, 1996,

the date the show cause order was filed. The General Sessions Court’s order revoking

the probation is not dated. However, it appears the hearing and subsequent revocation

occurred on or about May 29, 1996, the date set forth in the show cause order. The

defendant made a $250 bond on May 31, 1996.

      It is obvious that the defendant’s sentence had expired approximately two and one-

half months before the revocation proceeding was instituted by the filing of the show cause

order. Consequently, the General Sessions Court did not have jurisdiction to revoke the

defendant’s probation.

       According to the applicable statute, a “trial judge shall possess the power, at any

time within the maximum time which was directed and ordered by the court for such

suspension . . . to revoke and annul such suspension.” Tenn. Code Ann. § 40--35-310

(Repl. 1997) (emphasis added). While a garnishment was issued by the General Sessions



                                            3
Court Clerk on September 19, 1995, the garnishment did not toll the running of the

defendant’s sentence. Only the issuance of a revocation warrant -- the show cause order

in this case -- can toll the running of a sentence and prevent the sentence from expiring

before a revocation hearing can be conducted. Allen, 505 S.W.2d at 717.

       In short, the defendant’s sentence had expired before the revocation proceedings

were instituted. Thus, the General Sessions Court did not have jurisdiction to revoke the

defendant’s probation and order her to serve the entire sentence.               Given these

circumstances, the defendant is entitled to the reversal of the trial court’s judgment and the

dismissal of the revocation proceedings.




                                    ____________________________________________
                                           JOE B. JONES, PRESIDING JUDGE



CONCUR:




______________________________________
      WILLIAM M. BARKER, JUDGE




______________________________________
         JOE G. RILEY, JUDGE




                                              4